 



Exhibit 10.4.2

SECOND AMENDMENT TO THE
MERISTAR HOSPITALITY CORPORATION
INCENTIVE PLAN

     Pursuant to the approval by the Board of Directors of MeriStar Hospitality
Corporation (the “Company”) and the Company’s shareholders at the Company’s 2002
Annual Meeting, the MeriStar Hospitality Corporation Incentive Plan (the “Plan”)
is amended, effective June 9, 2003, by deleting the language contained in
Section 7.1 in its entirety and by replacing such language with the following
text:

     Award. In accordance with the provisions of Article IV, the Committee will
designate each individual to whom a Stock Award is to be made and will specify
the number of shares of Common Stock covered by such awards; provided, however,
that no individual may receive Stock Awards with respect to more than 250,000
shares of Common Stock in any calendar year.

     IN WITNESS WHEREOF, MeriStar Hospitality Corporation has caused this
amendment to the Plan to be duly executed in its corporate name this 9th day of
June, 2003.

MERISTAR HOSPITALITY CORPORATION

 

/s/ Jerome J. Kraisinger

--------------------------------------------------------------------------------

Jerome J. Kraisinger
Executive Vice President, General Counsel, and Secretary
